Citation Nr: 0808081	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  03-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from July 1968 to June 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In September 2004, the Board found that new and material 
evidence had been received to reopen the claim for service 
connection for the disability at issue, and remanded the 
reopened claim for additional development.

The case has been returned to the Board for appellate 
consideration.


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's hypertension is causally or 
etiologically related to his service in the military.  


CONCLUSION OF LAW

The veteran's hypertension was not incurred in, or aggravated 
by, active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a September 2003 and September 2004 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate his claim for service connection.  
These letters also informed him of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claim. 

The Board acknowledges that the veteran was not provided 
notice as to how a disability evaluation or an effective date 
would be assigned prior to the adjudication of his claim, but 
finds that this omission was not prejudicial because the 
preponderance of the evidence is against his claim for 
service connection, and thus, no disability rating or 
effective date will be assigned.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of the appeal for an increased rating was 
decided before the issuance of complete appropriate VCAA 
notice.  As such, the timing of that VCAA notice is presumed 
to be prejudicial.  

However, the content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
the case was readjudicated thereafter.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA examination 
reports, VA medical records, and private medical records.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, including a transcript of 
the veteran's testimony at a hearing before the undersigned 
Veterans Law Judge (VLJ).  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Service Connection - Generally 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Aggravation

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) were amended effective May 4, 2005 (See 70 Fed. 
Reg. 23029 (May 4, 2005)) and are now consistent with 
38 U.S.C.A. § 1111.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hypertension.  
38 C.F.R. § 3.102.  

The initial question is whether hypertension was present 
prior to service.  The record discloses that the veteran 
denied a medical history of high blood pressure at his 
induction in May 1968, but that the contemporaneous medical 
examination report shows that the veteran had blood pressure 
of 134/82 at that time.  

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2007).  The Board concludes, accordingly, that 
the presumption of soundness at entrance attaches.  However, 
this presumption is rebutted by the evidence of record.  In 
this regard, the Board finds that the medical evidence of 
record clearly and unmistakably shows that the veteran had a 
pre-existing hypertension prior to service that was not 
aggravated by service.  

The veteran's induction examination report, dated in May 
1968, showed a blood pressure reading of 134/82, which the 
February 2006 VA examiner determined constituted labile 
hypertension.  The Board concludes, accordingly, that the 
veteran's hypertension was present prior to service.  As 
discussed above, VA has a duty to demonstrate by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated in service under 38 U.S.C. 
§ 1111 prior to, the veteran's requirement to show an 
increase in a pre-existing disability under 38 C.F.R. 
§ 3.306(b).  In other words, VA must now show by clear and 
unmistakable evidence that the veteran's preexisting 
hypertension was not aggravated by his service, in order to 
rebut the presumption of soundness on induction.  

The veteran's service medical records are negative for 
complaints or treatment for a hypertension during his 
military service.  Further, the veteran denied experiencing 
high blood pressure in a report of medical history completed 
at his May 1972 separation examination.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  Nevertheless, the veteran's 
separation examination report found that the veteran had 
blood pressure of 140/90, which, in September 2007, a VA 
provider noted is considered "high blood pressure."  See 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994) and Hunt v. 
Derwinski, 1 Vet. App. 292 (1991) (temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are insufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened).  

Nonetheless, the veteran has not provided any evidence that 
his hypertension was permanently aggravated by his military 
service or worsened beyond the normal progression of the pre-
existing hypertension.  See Monroe v. Brown, 4 Vet. App. 513, 
514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  The 
Board acknowledges that there is objective evidence of 
treatment for hypertension during the years following the 
veteran's discharge from service, beginning in 1980, and that 
the February 2006 VA examiner concluded that the veteran's 
current hypertension is related to the veteran's labile 
hypertension upon his entrance into military service.  
However, there has been no demonstration that the labile 
hypertension present on induction examination increased in 
service beyond the normal progression of the disease.  
Further, there has been no demonstration by competent 
clinical evidence of record that the veteran's hypertension 
was manifested to a compensable degree within the one-year 
presumptive period following service.  More significantly, 
the Board points out that the VA examiner found that the 
veteran's hypertension was not aggravated beyond the natural 
progression of the disease during his military service.  The 
Board further notes that aggravation of a pre-existing 
disability may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  Accordingly, clear and unmistakable 
evidence of record establishes that the labile hypertension, 
present on induction examination, was not aggravated in 
service, per 38 U.S.C.A. § 1111, and chronic aggravation of 
hypertension during his military service is not shown by the 
evidence per 38 U.S.C.A. § 1153.   See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000)  ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

In short, with regard to hypertension, the Board finds that 
the presumption of soundness on entrance into service, as to 
hypertension, is rebutted by clear and unmistakable evidence 
that hypertension existed prior to service, and was not 
aggravated by service, pursuant to 38 U.S.C.A. §§ 1111 and 
1132, and that the pre-existing hypertension did not undergo 
an increase in service so as to constitute aggravation 
pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

The only evidence portending that the veteran's hypertension 
is in any way related to his service in the military comes 
from him personally.  And as a layman, he simply does not 
have the necessary medical training and/or expertise to 
determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.


ORDER

The claim of entitlement to service connection for 
hypertension is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


